Title: From John Quincy Adams to Thomas Boylston Adams, 20 August 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 34.
St. Petersburg 20 August 1812.

Since I wrote you last, I have had no letter from you, or indeed from any person in the United States. The Embargo, and the Declaration of War, have effectually superseded all arrivals here directly from America.
To this general fact there is an exception occasioned by the Declaration of War itself.—A Pilot Boat was on the 22d of June dispatched from New York by certain Merchants of that City having property in the Baltic, which they were desirous of recuring from the dangers to which it might be exposed in consequence of that Event—She arrived at Gothenburg an the 23d. of July; and at Cronstadt the 9th of that Month; and she so fully accomplished the object of her expedition, that I do not know of an American vessel within the Baltic, but has had timely notice to be recured from capture
It would be worse than superfluous, for me to give you my opinions relating to this War, or to the one which in the same week broke out in the neighbourhood of my present abode—I shall continue to avail myself of every opportunity that may occur to inform you how we are, but henceforth, you must expect little else in my Communications, untill some glimmer of light shall appear in some quarter of the political horizon—We are still here, and in tolerable health
I am ever affectionately your’s
